Elliott, J.
This action was instituted before a justice of the peace, and a judgment recovered by the justice against appellant for forty-five dollars. From this judgment appellant appealed to the circuit court, and in that court a judgment was recovered against appellant for the same sum as that obtained by appellee in the justice’s court. This judgment was rendered on the 27th day of May, 1878, and under the provisions of the act of March 14th, 1877, Acts 1877, Spec. Sess., p. 59, this appeal must be dismissed, for-the reason that the amount in controversy is less than fifty dollars. Halleck v. Weller, 72 Ind. 342 ; Sprinkle v. Toney, 73 Ind. 592 ; Parsley v. Eskew, 73 Ind. 558.
Appeal dismissed, at costs, of appellant.